


110 S1043 IS: To require the Secretary of Veterans Affairs to submit a

U.S. Senate
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		II
		110th CONGRESS
		1st Session
		S. 1043
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2007
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To require the Secretary of Veterans Affairs to submit a
		  report to Congress on proposed changes to the use of the West Los Angeles
		  Department of Veterans Affairs Medical Center, California.
	
	
		1.Report on use of lands at
			 West Los Angeles Department of Veterans Affairs Medical Center,
			 California
			(a)FindingCongress
			 finds that section 707 of the Veterans Programs Enhancement Act of 1998 (Public
			 Law 105–368; 112 Stat. 3351) required the Secretary of Veterans Affairs to
			 submit to Congress a report on the master plan of the Department of Veterans
			 Affairs, or a plan for the development of such a master plan, relating to the
			 use of Department lands at the West Los Angeles Department of Veterans Affairs
			 Medical Center, California.
			(b)ReportThe
			 Secretary of Veterans Affairs shall submit to Congress a report on the master
			 plan of the Department of Veterans Affairs relating to the use of Department
			 lands at the West Los Angeles Department of Veterans Affairs Medical Center,
			 California.
			(c)Report
			 elementsThe report under subsection (b) shall set forth the
			 following:
				(1)The master plan
			 referred to in that subsection, if such a plan currently exists.
				(2)A current
			 assessment of the master plan.
				(3)Any proposal of
			 the Department for a veterans park on the lands referred to in subsection (b),
			 and an assessment of each such proposal.
				(4)Any proposal to
			 use a portion of the lands referred to in subsection (b) as dedicated green
			 space, and an assessment of each such proposal.
				(d)Alternative
			 report element
				(1)Plan for
			 development of master planIf the master plan referred to in
			 subsection (b) does not exist as of the date of the enactment of this Act, the
			 Secretary shall set forth in the report under that subsection, in lieu of the
			 matters specified in paragraphs (1) and (2) of subsection (c), a plan for the
			 development of a master plan for the use of the lands referred to in subsection
			 (b) during each period as follows:
					(A)The 25-year
			 period beginning on the date of the enactment of this Act.
					(B)The 50-year
			 period beginning on the date of the enactment of this Act.
					(2)Completion of
			 master planThe master plan referred to in paragraph (1) shall be
			 completed before both of the following:
					(A)The adoption of
			 the plan under the Capital Asset Realignment for Enhanced Services (CARES)
			 initiative for the lands referred to in subsection (b).
					(B)The issuance of
			 any enhanced use lease with respect to any portion of such lands.
					(3)Coordination
			 with CARESThe master plan referred to in paragraph (1) and the
			 plan under the Capital Asset Realignment for Enhanced Services initiative for
			 the lands referred to in subsection (b) shall be consistent.
				(e)Limitations on
			 Implementation
				(1)In
			 generalThe Secretary may not implement any portion of the master
			 plan referred to in subsection (b) or the plan referred to in subsection (d),
			 as applicable, until 120 days after the date of the receipt by the appropriate
			 congressional committees of the report referred to in such subsection.
				(2)Actions other
			 than direct veterans servicesIn the case of any portion of the
			 master plan referred to in subsection (b) or the plan referred to in subsection
			 (d), as applicable, that does not relate to direct veterans services, the
			 Secretary may not carry out such portion of such plan except pursuant to
			 provisions of law enacted after the date of the receipt by the appropriate
			 congressional committees of the report referred to in such subsection.
				(f)ConstructionNothing
			 in this section shall be construed to prevent the Secretary from providing,
			 with respect to the lands referred to in subsection (b), routine maintenance,
			 facility upkeep, tasks connected to capital improvements, and activities
			 related to the construction of a State veterans home.
			(g)DefinitionsIn
			 this section:
				(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
					(A)the Committee on
			 Veterans' Affairs and the Committee on Appropriations of the Senate; and
					(B)the Committee on
			 Veterans' Affairs and the Committee on Appropriations of the House of
			 Representatives.
					(2)Direct veterans
			 servicesThe term direct veterans services means
			 services directly related to maintaining the health, welfare, and support of
			 veterans.
				
